United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3922
                                     ___________

Erma Evans,                          *
                                     *
                 Appellant,          *
                                     * Appeal from the United States
     v.                              * District Court for the Eastern
                                     * District of Arkansas.
AT&T Corporation, Originally sued as *
"American Telephone & Telegraph      *      [UNPUBLISHED]
Company,"                            *
                                     *
                 Appellees.          *
                                ___________

                              Submitted: November 22, 1999

                                   Filed: November 29, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Erma Evans appeals the district court's grant of summary judgment for the
defendant, AT&T Corporation. Evans contends the district court abused its discretion
in granting the motion because there are genuine issues of fact about Evans's eligibility
for benefits under AT&T's Sickness and Accident Plan and under its Long Term
Disability Plan. Having considered the parties' briefs and the record, we agree with the
district court that Evans knowingly ended her employment with AT&T when she
accepted and cashed her termination allowance check and thus made herself ineligible
for disability benefits available only to AT&T employees. We affirm the district court.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-